DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Lee fails to disclose that the pixel definition layer is in direct contact with a top surface of the protrusion and in direct contact with and covers an entirety of a lateral side surface of the protrusion. The examiner respectfully disagrees, as Figure 7 of Lee clearly discloses that the pixel definition layer 122 is in direct contact with a lateral side surface of the protrusion 110, as annotated in the rejection of claim 1 below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication No.: US 2006/0227275 A1 of record). 
Regarding Claim 1, Lee discloses a display substrate (Figure 7D), comprising:
A base substrate (Figure 7D, base substrate 100); 
An insulating layer on the base substrate (Figure 7D, insulating layer 110); and
An electrode layer on a side of the insulating layer distal to the base substrate and comprising a plurality of electrode blocks (Figure 7D, electrode blocks 126);
Wherein the display substrate has an electrode block region corresponding to the plurality of electrode blocks, and an inter-electrode block region outside the electrode block region (Figure 7D, an inter-electrode block region is all of the regions in between electrode blocks 126);
The insulating layer has a first side distal to the base substrate and a second side opposite to the first side and proximal to the base substrate (Figure 7D, the top side of the insulating layer 110 is the first side, where the bottom side of the insulating layer 110 is the second side); 
Each of the plurality of electrode blocks has a third side distal to the base substrate and a fourth side opposite to the third side and proximal to the base substrate (Figure 7D, the top side of the electrode block 126 is the third side, where the bottom side of the electrode block 126 is the fourth side); and
The first side of the insulating layer in the inter-electrode block region has a first height relative to a surface of the base substrate greater than a second height of the fourth side of an adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, a first height of the first side of the insulating layer 110 in the inter-electrode region is greater than a second height of the fourth side of the adjacent electrode 126);
The insulating layer comprises a protrusion in the inter-electrode block region (Figure 7D, insulating layer 110 comprises protrusions over element 108 in the inter-electrode block region);
The display substrate further comprises a pixel definition layer on a side of the protrusion distal to the base substrate, and limited in an inter-subpixel region (Figure 7D, pixel definition layer (portions of) 122 that are only disposed between each inter-subpixel region, e.g. not disposed where the P is annotated);

An orthographic projection of the pixel definition layer on the base substrate covers an orthographic projection of the protrusion on the base substrate (Figure 7D, base substrate 100 where a projection of the pixel definition layer 122 covers a projection of the top surface of the protrusion 110 (over element 108) on the base substrate). 

    PNG
    media_image1.png
    277
    802
    media_image1.png
    Greyscale


Regarding Claim 2, Lee discloses the display substrate of claim 1, wherein the first side of the insulating layer in the electrode block region has a third height relative to the surface of the base substrate smaller than or substantially the same as the second height of the fourth side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, as annotated below). 

    PNG
    media_image2.png
    293
    779
    media_image2.png
    Greyscale


	Regarding Claim 3, Lee discloses the display substrate of claim 1, wherein the insulating layer further comprises a recess in the electrode block region; and orthographic projections of the plurality of electrode blocks on the base substrate are substantially non-overlapping with an orthographic projection of the protrusion (Figure 7D, as annotated in the rejection of claim 2 above, discloses a recess in the insulating layer, labeled as the third height in the electro block region, where the electrode blocks 126 do not overlap the protrusions (as annotated in the rejection of claim 1 above)). 

	Regarding Claim 4, Lee discloses the display substrate of claim 1, wherein the first side of the insulating layer in the electrode block region is in direct contact with the fourth side of the adjacent electrode of the plurality of electrode blocks (Figure 7D, as annotated in the rejection of claim 2 above, discloses that the insulating layer 110 has a first upper side that is in direct contact with the fourth bottom side the adjacent electrode 126).

	Regarding Claim 7, Lee discloses the display substrate of claim 1, wherein the display substrate has a plurality of subpixel regions (Figure 7D, plurality of subpixel regions P); each of the plurality of electrode blocks is in one of the plurality of subpixel regions (Figure 7D, electrode blocks 126 are only disposed in subpixel regions P); and the inter-electrode block region is the inter-subpixel region (Figure 7D, the inter-electrode block region may be considered the inter-subpixel region between adjacent P).


A base substrate (Figure 7D, base substrate 100); 
An passivation layer on the base substrate (Figure 7D, passivation layer 110); and
An electrode layer on a side of the passivation layer distal to the base substrate and comprising a plurality of electrode blocks (Figure 7D, electrode blocks 126);
The plurality of electrode blocks being a plurality of pixel electrodes for driving light emission in a plurality of subpixel regions (Paragraph 0037);
Wherein the display substrate has an electrode block region corresponding to the plurality of electrode blocks, and an inter-electrode block region outside the electrode block region (Figure 7D, an inter-electrode block region is all of the regions in between electrode blocks 126);
The passivation layer has a first side distal to the base substrate and a second side opposite to the first side and proximal to the base substrate (Figure 7D, the top side of the passivation layer 110 is the first side, where the bottom side of the passivation layer 110 is the second side); 
Each of the plurality of electrode blocks has a third side distal to the base substrate and a fourth side opposite to the third side and proximal to the base substrate (Figure 7D, the top side of the electrode block 126 is the third side, where the bottom side of the electrode block 126 is the fourth side); 
The first side of the passivation layer in the inter-electrode block region has a first height relative to a surface of the base substrate greater than a second height of the fourth side of an adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, a first height of the first side of the passivation layer 110 in the inter-electrode region is greater than a second height of the fourth side of the adjacent electrode 126);
The passivation layer comprises a protrusion in the inter-electrode block region (Figure 7D, passivation layer 110 comprises protrusions over element 108 in the inter-electrode block region);
The display substrate further comprises a pixel definition layer on a side of the protrusion distal to the base substrate, and limited in an inter-subpixel region (Figure 7D, pixel definition layer (portions of) 122 that are only disposed between each inter-subpixel region, e.g. not disposed where the P is annotated);

An orthographic projection of the pixel definition layer on the base substrate covers at least an orthographic projection of the top surface of the protrusion on the base substrate (Figure 7D, base substrate 100 where a projection of the pixel definition layer 122 covers a projection of the top surface of the protrusion 110 (over element 108) on the base substrate); and wherein 
The first side of the passivation layer in the electrode block region has a third height relative to the surface of the base substrate smaller than or substantially the same as the second height of the fourth side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, as annotated below). 

    PNG
    media_image2.png
    293
    779
    media_image2.png
    Greyscale

Regarding Claim 13, Lee discloses the display substrate of claim 1, wherein the insulating layer in the inter-electrode block region and the electrode block region is an integral insulating layer extending substantially throughout the display substrate (Lee, Figure 7D, insulating layer 110 extends throughout the entire display substrate).

Regarding Claim 14, Lee discloses the display substrate of claim 1, wherein the first height of the first side of the insulating layer in the inter-electrode block region relative to a surface of the base substrate is greater than a fourth height of the third side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Lee, Figure 7D, the first top side of the 

Regarding Claim 15, Lee discloses the display substrate of claim 1, wherein the insulating layer in the inter-electrode block region and the electrode block region is an integral insulating layer extending substantially throughout the display substrate (Figure 7D, insulating layer 110 extends throughout the entire display substrate); the first height of the first side of the insulating layer in the inter-electrode block region relative to a surface of the base substrate is greater than a fourth height of the third side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate(Lee, Figure 7D, the first top side of the insulating layer 110 in the inter-electrode block region is greater than a fourth height of the top third side of the adjacent electrode 126); and
The first side of the insulating layer in the electrode block region has a third height relative to the surface of the base substrate smaller than or substantially same as the second height of the fourth side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, as annotated in the rejection of claim 2 above).

Regarding Claim 16, Lee discloses a display apparatus, comprising the display substrate of claim 1 (Figure 7D). 

Regarding Claim 17, Lee discloses a method of fabricating a display substrate (Figure 7D), comprising:
Forming an insulating layer on a base substrate (Figure 7D, base substrate 100, insulating layer 110); and
Subsequent to forming the insulating layer, forming an electrode layer on a side of the insulating layer distal to the base substrate, the electrode formed to comprises a plurality of electrode blocks (Figure 7D, electrode layer with electrode blocks 126);
Wherein the display substrate is formed to have an electrode block region corresponding to the plurality of electrode blocks, and an inter-electrode block region outside the electrode block region (Figure 
The insulating layer is formed to have a first side distal to the base substrate and a second side opposite to the first side and proximal to the base substrate (Figure 7D, insulating layer 110 has a first top side and a second bottom side); 
Each of the plurality of electrode blocks is formed to have a third side distal to the base substrate and a fourth side opposite to the third side and proximal to the base substrate (Figure 7D, electrode blocks 126 have a top third side and a bottom fourth side); and
The insulating layer and the electrode layer are formed so that the first side of the insulating layer in the inter-electrode block region has a first height relative to a surface of the base substrate greater than a second height of the fourth side of an adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, insulating layer 110 has a first top side in an inter-electrode block region that has a height greater than that of a fourth bottom side of an adjacent electrode 126);
The insulating layer is formed to comprise a protrusion in the inter-electrode block region (Figure 7D, protrusion of insulating layer 110 are elevated bumps of insulating layer 110 disposed in between adjacent P regions above element 108);
The method further comprises forming a pixel definition layer on a side of the protrusion distal to the base substrate, and limited in an inter-subpixel region (Figure 7D, pixel definition layer 122 is disposed in an inter-subpixel region);
The pixel definition layer is formed to be in direct contact with a top surface of the protrusion, and in direct contact with and covers an entirety of a lateral side surface of the protrusion (Figure 7D, as annotated below); and
An orthographic projection of the pixel definition layer on the base substrate covers an orthographic projection of the protrusion on the base substrate (Figure 7D, base substrate 100 where a projection of the pixel definition layer 122 covers a projection of the top surface of the protrusion 110 (over element 108) on the base substrate). 

    PNG
    media_image1.png
    277
    802
    media_image1.png
    Greyscale



Regarding Claim 18, Lee discloses the method of claim 17, wherein the insulating layer and the electrode layer are formed so that the first side of the insulating layer in the electrode block region has a third height relative to the surface of the base substrate smaller than or substantially the same as the second height of the fourth side of the adjacent electrode of the plurality of electrode blocks relative to the surface of the base substrate (Figure 7D, as annotated below). 

    PNG
    media_image2.png
    293
    779
    media_image2.png
    Greyscale


Regarding Claim 19, Lee discloses the method of claim 17, wherein the insulating layer is formed so that an orthographic projection of the insulating layer on the base substrate is substantially non-overlapping with orthographic projections of the plurality of electrode blocks on the base substrate (Figure 7D, the insulating layer 110 does not entirely overlap with the electrode blocks 126). 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho et al (US Publication No.: US 2017/0141172 A1 of record, “Cho”).
Regarding Claim 5, Lee discloses the display substrate of claim 1.
Lee fails to disclose that the first height is greater than the second height by approximately 1um to approximately 3um.
Cho also fails to explicitly disclose that the first height is greater than the second height by approximately 1um to approximately 3um. However, Cho discloses the general environment of varying and optimizing the height of the insulating layer in order to suppress parasitic capacitance (Cho, Paragraph 0094). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first height is greater than the second height by approximately 1um to approximately 3um is the result-effective variable, and when this height difference is optimized to the appropriate value within the specified parameters of a given display substrate, the recognized results of reducing parasitic capacitance between electrodes  are realized. While Cho does not directly disclose that the first height is greater than the second height by approximately 1um to approximately 3um, Cho does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance that the first height is greater than the 

Regarding Claim 6, Lee discloses the display substrate of claim 2.
Lee fails to disclose that the first height greater than the third height by approximately 1um to approximately 3um.
Cho also fails to explicitly disclose that the first height greater than the third height by approximately 1um to approximately 3um. However, Cho discloses the general environment of varying and optimizing the height of the insulating layer in order to suppress parasitic capacitance (Cho, Paragraph 0094). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first height is greater than the third height by approximately 1um to approximately 3um is the result-effective variable, and when this height difference is optimized to the appropriate value within the specified parameters of a given display substrate, the recognized results of reducing parasitic capacitance between electrodes  are realized. While Cho does not directly disclose that the first height is greater than the third height by approximately 1um to approximately 3um, Cho does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance that the first height is greater than the third height by approximately 1um to approximately 3um for the purpose of reducing the generation of parasitic capacitance thereby improving display quality.

Regarding Claim 8, Lee discloses the display substrate of claim 1.
Lee fails to disclose that the display substrate is a light emitting diode display substrate comprising a plurality of light emitting diodes; the plurality of electrode blocks are a plurality of anodes for driving light emission in the plurality of light emitting diodes; and the insulating layer is a planarization layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to comprise light emitting diodes as disclosed by Cho. One would have been motivated to do so for the purpose of creating an OLED display with improve display quality (Cho, Paragraph 0034; Paragraphs 0057-0058). 


Regarding Claim 20, Lee discloses the method of claim 19.
Lee fails to disclose that forming the insulating layer comprises:forming an insulating material layer on the base substrate; and patterning the insulating material layer using a half-tone mask plate or a gray-tone mask plate thereby forming the insulating layer and a plurality of vias extending through the insulating layer, wherein the insulating layer is formed to have a first part in the inter-electrode block region and a second part in the electrode block region.
However, Cho discloses a similar display where forming the insulating layer comprises: forming an insulating material layer on the base substrate (Cho, Figure 5, insulating material layer 150); and
Patterning the insulating material layer using a half-tone mask plate or a gray-tone mask plate thereby forming the insulating layer and a plurality of vias extending through the insulating layer (Cho, Figure 5, half-tone mask 400; Paragraph 0074);
Wherein the insulating layer is formed to have a first part in the inter-electrode block region and a second part in the electrode block region (Cho, Figure 4, as annotated below, discloses an insulating layer first part in the inter-electrode region and a second part in the electrode block region). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to have a particular process of forming the insulating . 

    PNG
    media_image3.png
    503
    856
    media_image3.png
    Greyscale




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al (US Publication No.: US 2014/0027735 A1 of record, “Kim”).
Regarding Claim 10, Lee discloses the display substrate of claim 1.
Lee fails to disclose that a spacer layer on a side of the protrusion distal to the insulating layer, wherein the spacer layer is limited in the inter-subpixel region; an orthographic projection of the pixel definition layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate; and an orthographic projection of the protrusion on the base substrate covers the orthographic projection of the spacer layer on the base substrate.
However, Kim discloses a similar display substrate where the spacer layer is limited in the inter-subpixel region; an orthographic projection of the pixel definition layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate; and an orthographic projection of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Cho to include a spacer layer covered by the protrusion and pixel definition layer as disclosed by Kim. One would have been motivated to do so for the purpose of preserving the panel and preventing damage due to external pressure (Kim, Paragraph 0103). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee. 
	Regarding Claim 12, Lee discloses the display substrate of claim 11.
	The first embodiment of Lee fails to disclose that the plurality of electrode blocks are a plurality of common electrodes.
	However, another embodiment of Lee discloses a similar display substrate where the plurality of electrode blocks are a plurality of common electrodes (Figure 7D, insulating layer 110, electrode blocks 108).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first embodiment of Lee to have the electrode blocks be common electrode as disclosed by another embodiment of Lee. One would have been motivated to do so as a simple substitution of one arrangement for another where the arrangements are known as equivalents (See MPEP 2143 I B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871